NOTE: This order is nonprecedential
United States Court of Appeals
d for the FederaI Circuit
CATHLEEN R. SAMBRANO,
Petitioner, “
V.
DEPARTMENT OF DEFENSE,
Responden,t.
2011-3204 _
Petition for review of the Merit Systems Protection
Board in case no. CH0752100648-I-1.
ON MOTION
ORDER
Cath1een R. Sa1nbran0 moves to vacate this court’s
Dece1nber 5, 2011 order dismissing her petition for review
for failure to file an initial brief within the period pro-
vided for in Federa1 Circuit Ru1e 31(a). The government
responds and does not oppose.
The court notes that the certified list was received by
the court on September I6, 2011. A copy of the certified
list is enclosed for convenience of counsel for Sa1nbrano.

SAMBRANO V. DEFENSE 2
Upon consideration thereof,
1T ls 0R:oERED THA'r:
The court’s December 5, 2011 dismissal order will be
vacated, the mandate will be recalled, and the petition for
review will be reinstated if Ms. Sambrano files her brief
within 30 days from the date of this order.
FOR THE CoURT
FEB 07 2012 /s/ Jan Horbaly
Date J an Horbaly
Clerk
cc: Arcadio Joaquin, Jr., Esq. (copy of certified list en-
cl0sed) 1
lVIichae1 P. Goodman, Esq. .
s25
F
U.S. COURT iJlFEEl’EALS FDR
THE FEDERAL CIRCU|T
FEB 0 7 2012
JAN HORBAl¥
CLEHK